814 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Robert MONROE I, Plaintiff-Appellant,v.Chris CADDELL, Deputy Clerk of Moore County, North Carolina,Defendant- Appellee,James Martin, Governor;  State of North Carolina;  MaryPope, Judge;  Clerk of Court, Moore County;  BillWebb, Assistant District Attorney;Carroll Lowder, DistrictAttorney, Defendants.
No. 86-7660.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1987.Decided March 16, 1987.

Joseph Robert Monroe I, appellant pro se.
David S. Crump, Office of the Attorney General of North Carolina, for appellee.
M.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Richard C. Erwin, District Judge.  (C/A No. 85-1278-R)
Before RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Monroe v. Caddell, C/A No. 85-1278-R (M.D.N.C., Aug. 26, 1986).


2
AFFIRMED.